Upon Motion of Mr. Whitaker of the Complainant’s Counsel, this day made to this Court, in relation to the Costs in this Suit, and for confirming the Decree of this Court, in this Cause, made the 13th of August last past, The said Decyee drawn up in form was now read, in the presence of Mr. Hargrave of the Defendants Counsel, and Mr. Hume of the Complainants Counsel: Whereupon and upon hearing of the Defendants Counsel, and what was al-ledged on either side, It is this day Ordered That the said Decree be confirmed and made absolute, with the addition of these words following, vizt (and that the Complainant Edmund Porter, his heirs and Assigns, do remain in quiet possession of the said Brick Tenements and appurtenances; and that both Parties do pay and bear their respective Costs in.this Suit).
Intr.
Tho. Lamboll Deputy Register